Citation Nr: 0018858
Decision Date: 07/19/00	Archive Date: 09/08/00

DOCKET NO. 95-39 408               DATE JUL 19, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Wilmington, Delaware 

THE ISSUE 

Entitlement to an increased rating for residuals of a right knee
injury, currently evaluated as 10 percent disabling.

REPRESENTATION 

Appellant represented by: AMVETS 

ATTORNEY FOR THE BOARD 

J. Horrigan, Counsel

INTRODUCTION 

The veteran had active service from July 1994 to January 1995.    

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1995 rating action by the RO in Manchester,
New Hampshire which granted service connection for residuals of a
right knee injury and assigned a 10 percent rating for this
disability, effective in January 1995. The veteran subsequently
moved to Delaware and the claims folder was thereupon transferred
to the RO in Wilmington, Delaware.

This case was remanded to the RO for further development in
December 1998. Among other things, the RO was instructed in this
remand to contact the veteran and ask that she clarify her wishes
in regard to a personal hearing. Pursuant to the Board's remand,
the RO sent the veteran a letter in February 1999 in regard to this
matter. The veteran did not responded to this communication, and
the case is now before the Board for further appellate
consideration.

FINDING OF FACT

The veteran's service connected right knee disorder is productive
of moderate knee impairment.

CONCLUSION OF LAW

The criteria for a 20 percent rating for the veteran's service
connected right knee disability have been met. 38 U.S.C.A. 1155,
5107(a) (West 1991 & Supp. 1999); 38 C.F.R.  4.40, 4,45, 4.71(a),
Diagnostic Code 5257 (1999).

2 -


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Factual Basis

On VA general medical examination in February 1995, the veteran was
noted to complain of occasional pain in the right knee. Evaluation
revealed that the veteran had 140 degrees of flexion and "90
degrees of extension" in each knee. There was no point tenderness,
heat, erythema, or ecchymosis. The diagnosis was lateral meniscus
tear, right knee (by history).

On a VA orthopedic examination conducted later in February 1995 the
veteran was noted to complain of chronic pain in the right knee
joint during prolonged standing and running. The veteran also said
that her right knee had given way on two occasions and had locked
once. Occasional swelling and some nocturnal pain was reported.
Evaluation revealed a good gait, without limping. Range of motion
in the right knee was from 0 to 140 degrees. No instability was
detected and the quadriceps muscles were good. There was mild
tenderness in the lateral joint line. An X-ray of the right knee
was within normal limits. It was specifically noted that there were
no arthritic changes.

During a VA orthopedic examination in January 1998, the veteran
reported intermittent pain in the right knee that would occur a few
times a week along the inner aspect of the knee. She said that her
knee had given way the previous Thanksgiving and caused her to
fall. The veteran had no limp prior to or following the
examination. Heel and toe walking were reported to increase her
right knee symptoms along the inner aspect of the knee. Evaluation
revealed no swelling, erythema, or effusion. There was tenderness
evident along the medial joint fissure and minimal tenderness at
the lateral joint fissure. Tenderness was noted over the medial
articular facet of the patella. No crepitation in the joint
fissures was noted. The McMurray's test was negative. The veteran
had 5 degrees of hyperextension in the right knee and 130 degrees
of right knee flexion. Patellofemoral crepitation was reported in
the right knee. No anteroposterior or medial lateral ligamentous
laxity

3 -

was reported. The diagnoses included chronic grade II sprain of the
right knee with stretching of the posterior capsule ligaments;
patellofemoral arthrosis/ patellofemoral tracking syndrome of the
right knee; and a possible tear of lateral meniscus.

The examining physician opined that the veteran had a functional
problem involving the right knee that would result in fatigability,
lack of endurance, weakness, and incoordination in the right knee.
Increased girth in the right calf secondary to edema was noted, as
was hyperextension laxity.

An MRI of the right knee was performed in January 1998 and revealed
that the cruciate ligaments had normal position and signal.
Evaluation of the menisci revealed no tear. The cartilage surfaces
were shown to be normal. There was no joint effusion and the
collateral ligaments were preserved.

II.  Legal Analysis

Initially, the Board notes that the veteran's claim for an
increased rating for her right knee disability is well grounded
within the meaning of 38 U.S.C.A. 5107(a) in that it is not
implausible. All relevant facts have been developed and no further
assistance to the veteran is required to comply with the duty to
assist her in the development of this claim.

Disability evaluations are determined by application of a schedule
of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities.

Opinions by the VA General Counsel dated July 1, 1997 (VAOPGCPREC
23-97) and August 14, 1998 (VAOPGCPREC 9-98) have held that
separate disability evaluations may be assigned for service-
connected knee disability under the provisions of 38 C.F.R.
4.71(a), Diagnostic Codes 5257 and 5003 when a veteran is found to
have both arthritis and instability of the knees. However.,
arthritis in the right knee was not identified on a February 1995
X-ray of the right knee and no

- 4 -

arthritis was shown on a January 1998 MRI study of the right knee.
Since that is the case, separate disabilities for arthritis of the
right knee and instability of the right knee are not warranted in
this case.

The veteran has been assigned a 10 percent disability rating for
her right knee disability which has been rated analogously to
removal of a semilunar cartilage, with symptomatic manifestations
under the provisions of 38 C.F.R. 4.20, 4.71(a), Diagnostic Codes
5299-5259. A 20 percent rating may be assigned under Diagnostic
Code 5258 for a dislocated semilunar cartilage with frequent
episodes of "locking", pain, and effusion into the joint. While one
episode of locking of the right knee has been noted, it is apparent
that the knee does not frequently lock. While pain on prolonged use
has been noted, the clinical record contains no evidence of
effusion in the right knee. On review of the evidence of record the
Board finds that Diagnostic Codes 5258 and 5259 are not appropriate
for the evaluation of the veteran's right knee disability. There
has been no surgery here for removal of semilunar cartilage, and
there is no current evidence of a dislocated semilunar cartilage.
The diagnosis on the most recent VA examination was a right knee
sprain and the recent MRI was negative for any torn cartilage.

Under the criteria of 38 C.F.R. 4.71(a), Diagnostic Codes 5260 and
5261 a 10 percent rating may be assigned if knee flexion is limited
to 45 degrees or if knee extension is limited to 10 degrees. A 20
percent evaluation is assigned if knee flexion is limited to 30
degrees or if knee extension is limited to 15 degrees. A 30 percent
evaluation is assigned if knee flexion is limited to 15 degrees or
if knee extension is limited to 20 degrees.

On the VA orthopedic examination in early 1995, the veteran was
reported to have essentially full range of motion in the right
knee. On her most recent VA orthopedic examination in January 1998,
a 10-degree loss of full flexion was noted in the right knee. Such
a loss of flexion is very slight. However, the hyperextension of
the knee by 5 degrees was a manifestation of laxity or instability.
The limitation of motion is non compensable under Diagnostic Codes
5260 and 5261 but is compatible with slight instability under
Diagnostic Code 5257.

5 -

Under the criteria of Diagnostic Code 5257, a 10 percent evaluation
may be assigned for impairment of the knee with slight recurrent
subluxation or lateral instability. A 20 percent evaluation may be
assigned under Diagnostic Code 5257 for impairment of the knee with
moderate recurrent subluxation or lateral instability. A 30 percent
evaluation may be assigned under Diagnostic Code 5257 for
impairment of the knee with severe recurrent subluxation or lateral
instability.

The impairment in the right knee must now be considered in
conjunction with some of the medical comments on the November 1998
VA examination. The physician described a functional problem that
would result in fatigability, lack of endurance, weakness and
incoordination of the right knee. See 38 C.F.R. 4.40 and 4.45 and
DeLuca v. Brown 8 Vet. App. 202 (1995). It is the opinion of the
Board that such symptomatology is the equivalent of moderate
impairment of the right knee due to recurrent subluxation and
instability. Therefore a 20 percent disability rating under the
provisions of Diagnostic Code 5257 is warranted. Since such
symptomatology is not indicative of severe impairment, a 30 percent
rating is not warranted under Diagnostic Code 5257.

The 20 rating assigned by the Board by virtue of this decision
represents the most disabling the right knee disorder has been
since the date of the claim, which in this case is the day
following discharge from service. Accordingly, staged ratings for
the right knee disorder are not warranted. Fenderson v. West, 12
Vet. App. 119 (1999).

ORDER

A 20 percent rating for the veteran's right knee disability is
granted subject to the

6 -

law and regulations governing the payment of monetary benefits.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

 - 7 -



